Citation Nr: 0925044	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-30 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury, to include blindness.  

2.  Entitlement to service connection for residuals of a left 
ear injury, to include Eustachian tube dysfunction.  


REPRESENTATION

Appellant represented by:	N. Farve, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1945 to July 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the Veteran's application to reopen claims for 
service connection for residuals of a left eye injury and 
residuals of a left ear injury.  The Veteran testified before 
the undersigned at a hearing in May 2005, and a transcript is 
associated with the claims file.  In a December 2005 
decision, the Board reopened both claims and remanded them 
for additional development and adjudication on the merits.

The issue of entitlement to service connection for residuals 
of a left ear injury, to include Eustachian tube dysfunction, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The service treatment records do not show a left eye injury 
or disability during service; the competent medical evidence 
shows that the Veteran has current left eye blindness that 
was caused by post-service trauma; there is no competent 
evidence that links a current left eye disorder to service.  



CONCLUSION OF LAW

Service connection for residuals of a left eye injury, to 
include blindness, is not warranted.  8 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While no longer required, 
in this instance VA asked the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

In May 2003 and October 2007 VA letters, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim for service connection.  
He was also specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Following issuance and re-adjudication of the claim by the 
statement of the case (Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006)), the Veteran was informed of how VA 
calculates disability rating and effective date of award, 
should service connection be granted.  See Dingess, supra.  
As the below decision denies the benefit sought, any question 
regarding the assignment of a rating or effective date is 
moot.  

It is also pertinent to note that the Veteran has not pled 
any error with respect to the content or timing of the VCAA 
notice that has been provided.  The Veteran has been provided 
the opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA. 

The VCAA also places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all existing medical records 
identified by the Veteran.  There is no indication of any 
outstanding treatment records or other relevant evidence.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The service treatment records do not reveal any indication of 
a right eye injury.  While there is lay evidence of in-
service left eye trauma submitted after service, the post-
service medical evidence shows that the Veteran's left eye 
blindness is due to an injury that occurred after service.  
An examination addressing the etiology of the Veteran's left 
eye disorder has been provided, which was supported by a 
rationale with citation to the clinical record.  Under these 
circumstances, there is no duty to obtain an additional 
examination or medical opinion.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran has, for many years, contended that his blindness 
in the left eye is related to his period of active naval 
service.  This claim has been the subject of two previous 
Board denials.  The Board reopened the claim in December 2005 
upon finding that some additional lay statements were new and 
material evidence sufficient to reopen the claim.  



The claim was remanded for additional development, to include 
obtaining a VA eye examination and a nexus opinion.

The Veteran contends that while he was aboard a ship near 
Shanghai, a small diesel engine exploded, which caused a 
particle to enter his left eye.  He recalled that he was 
transferred to a hospital ship, and that his head was 
bandaged for several days, followed by a few months with an 
eye patch.  The RO has attempted to locate the records of the 
hospital ship which served in the vicinity, and was informed 
by the service department that no such records exist.  The 
National Personnel Records Center (NPRC) has returned all 
available service treatment records, and a deck log of the 
Veteran's ship has also been considered.  Neither the deck 
log nor the service treatment records indicate any trauma to 
the eye or complaint of eye pain.  The Veteran was discharged 
from service in 1946 without any noted eye disability.  

Following separation from active duty, the Veteran maintains 
that he was in the U.S. Naval Reserve.  The Board does not 
dispute this; however, the status in the reserve was as an 
inactive member, with no required drill or other period of 
active duty for training or inactive duty for training.  By 
the Veteran's own account, he was never recalled to active 
service or drill training and that following an interview 
with naval personnel, he was rejected from being placed onto 
active duty in the late 1950s.  

The record does indicate that the Veteran suffered 
significant injuries in a plane crash in July 1947, while 
engaged in civilian flight training.  He was not on active or 
inactive duty for training at that time.  The Veteran has 
stated that he was participating in flight training pursuant 
to his VA educational benefits, which indicates that the 
training was done after separation from naval service.  VA 
records do show that the Veteran was brought to a hospital in 
July 1947 after a plane crash, that he was comatose for 
several days, and that he was treated for head trauma and a 
skull fracture.  Following this admission, treatment records 
(received by VA in 1950) show optic nerve atrophy in the left 
eye.  Recent treatment records, dated in April 2003, confirm 
that the Veteran is blind in the left eye, thus establishing 
a current diagnosis of a left eye disability.  

At issue, is whether the Veteran's blindness was caused by 
his alleged in-service injury or, by the later, confirmed 
post-service head injury in an airplane crash.  The Board, in 
recognizing that the Veteran had filed a claim for service 
connection for an eye disorder shortly after service, as well 
as noting lay testimony of a decrease in vision during 
service, afforded the Veteran a comprehensive VA 
ophthalmology examination in August 2008.  While not 
expressly specified if the claims file was reviewed (it was 
indicated that the RO had not requested the file), the 
associated report of the examination makes note of a May 2000 
VA examination report as well as discussing the details of 
the post-service eye treatment, indicating that relevant 
portions of the medical history were considered.  Regarding a 
nexus, the examiner unequivocally linked the onset of 
blindness to optic nerve atrophy and a skull fracture, which 
were the result of post-service injuries sustained in July 
1947 during a plane crash.  While the Veteran's alleged in-
service corneal damage has never been conceded as having 
occurred, the examiner nonetheless concluded that the current 
eye condition would not be related to such an injury.  

The overwhelming preponderance of the evidence shows that the 
Veteran first experienced blindness after sustaining post-
service injuries, and that prior to this, there was no 
clinically diagnosed disorder of the left eye.  The Veteran 
did file a claim for service connection within a few years 
after service discharge; however, the post-service trauma 
happened only one year following service, and with the 
attached medical history, it is clear that the post-service 
plane crash was, in fact, the cause of the loss of sight in 
the left eye.  The competent medical evidence supports such a 
conclusion, and despite the Veteran's many efforts to show 
otherwise, the Board must conclude that the current eye 
disability was a result of a post-service injury.     

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a left eye 
injury, to include blindness, is denied.  





REMAND

The Board, in a December 2005 decision, reopened the claim 
for entitlement to service connection for residuals of an 
injury to the left ear, and remanded that claim so that an 
opinion could be afforded addressing etiology.  This claim is 
separate from a claim of entitlement to service connection 
for bilateral hearing loss, which was granted by the RO in 
January 2009 after Board-directed development had occurred.  
Thus, the claim for service connection for a left ear 
disability considers all manifestations of ear disability 
except for hearing loss, which has been service-connected.  

Pursuant to a December 2005 Board remand order, the Veteran 
was afforded an ear examination in August 2008, and an 
opinion was obtained at that time, which addressed the 
contended causal relationship between a current ear 
disability and naval service, particularly acoustic trauma 
experienced during service in a ship's engine room and/or the 
alleged exposure to an explosion in the engine room.  The 
examination was accomplished in August 2008, but, as 
explained below, the opinion was incomplete.  

Specifically, the August 2008 VA examiner diagnosed 
Eustachian tube dysfunction as well as hearing loss; however, 
in the associated nexus opinion, only the relationship 
between hearing loss and noise exposure was discussed.  The 
Board had expressly separated hearing loss (which is a 
bilateral condition) from any other residual of a left ear 
injury in the request for an examination, and the clinician 
was to offer an opinion on whether any left ear pathology (in 
addition to hearing loss) was causally related to a claimed 
in-service injury (acoustic trauma and excessive noise and/or 
an alleged proximity to an engine explosion).  The 2008 
examiner's report, however, stated only that it was 
impossible to link any disability of the ear to a 1947 post-
service plane crash, and that hearing loss was at least as 
likely as not related to in-service noise exposure.  Thus, 
the questions posed by the Board were not answered in their 
entirety, and remedial development is required.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The claim is remanded so 
that an addendum opinion can be obtained which addresses the 
claimed nexus between a current left ear disability (other 
than hearing loss, and to include Eustachian tube 
dysfunction) and naval service, to include alleged proximity 
to an engine explosion and confirmed acoustic trauma.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The claims file should be sent to the 
clinician who conducted the August 2008 
ear examination (if available) for an 
addendum opinion addressing the etiology 
or approximate onset date of any current 
left ear disability (aside from hearing 
loss), to include Eustachian tube 
dysfunction.  

After review of the record, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
left ear disability that is 
currently present (other than 
hearing loss), to include Eustachian 
tube dysfunction, is causally 
related to any incident or event of 
naval service.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

A rationale for the opinion should also be 
provided.  The claims file should be 
provided to the examiner for review of 
pertinent documents.  

2.  Should the claim remain denied after 
the directed development, issue an 
appropriate supplemental statement of the 
case prior to returning the claim to the 
Board for final adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


